DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 31 is objected to because of the following informalities:  third to last line, “adjust position of the limiting plate extension” appears to contain a typographical error and should read “adjust the position of the limiting plate extension”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 21, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102704384 A (hereinafter will be referred to as Ref A; also see English translation of Abstract) in view of Wright, US 649,387 and Rodefer, US 15,390.
Regarding claim 1, Ref A teaches a limiting plate assembly (Figures 2-7) for a road finisher having a screw conveyor, the limiting plate assembly comprising:
a limiting plate (1a) configured to be detachably fastened on a traverse or on a chassis of the road finisher (paver), and positioned in a travel direction of the road finisher in front of the screw conveyor (30; Figure 7), in order to increase a basic working width of the road finisher; and
a limiting plate extension (2a) adjustably arranged on the limiting plate so as to be adjustable in a direction of a subgrade (Figures 2-6; rotates to be closer to the subgrade or further away from the subgrade), and so that the limiting plate extension is positioned in front of the screw conveyor relative to the travel direction, when the limiting plate is fastened on the road finisher, to inhibit flow of material forward in the travel direction (Figure 7), wherein the limiting plate extension is pivotably mounted (Figures 2-6) on the limiting plate and connected to a front side of the limiting plate via an adjustable joint mechanism (4+6), and wherein the joint mechanism includes a joint rod (4) that is adjustably connected on a front side of the limiting plate, wherein the joint rod has multiple positioning openings (6a+6b).
While Ref A shows attachment of the joint mechanism to the front side of the limiting plate with a rounded hinge and not a retaining bracket, Wright teaches a type of hinge with a retaining bracket (unnumbered, clearly shown in Figure 2).  It would have been obvious to one of ordinary skill in the art to modify Ref A’s rounded hinge to be of the type of hinge with a retaining bracket in view of Wright’s disclosure as an alternate type of hinge.  The resulting combination includes the joint rod being adjustably connected to a retaining bracket.

Regarding claim 3, the resulting combination includes the limiting plate extension (Ref A’s 2a) being formed as a flap extension.
Regarding claim 4, the resulting combination includes the flap extension (Ref A’s 2a) being pivotably mounted substantially at a lower end of the limiting plate.
Regarding claim 5, the resulting combination includes a pivot axis connecting the limiting plate and the flap extension (hinge).
Regarding claim 7, Wright further teaches a similar joint rod with a hinged flange (F) and hinge pin. It would have been obvious to one of ordinary skill in the art to substitute Ref A’s hinge element 7 with the hinged flange and hinge pin in view of Wright’s disclosure as an alternate type of hinge. The resulting combination yields a hinged flange projecting from the limiting plate extension on which hinged flange the joint rod is pivotably mounted.
Regarding claim 9, the resulting combination includes the retaining bracket having two spaced-apart bracket parts (as shown in Wright’s Figure 2, unnumbered) between which the joint rod is arranged.
Regarding claim 21, the resulting combination includes the limiting plate extension being pivotable forwardly, with respect to the travel direction, to increase spacing between the limiting plate extension and the subgrade, and so that the limiting plate extension is pivotable rearwardly to decrease spacing between the limiting plate extension and the subgrade to inhibit paving mix from flowing forward under the limiting plate when the limiting plate is fastened on the road finisher.
Regarding claim 26, the resulting combination includes a rubber wiper (Ref A’s 2b) at a lower end of the limiting plate extension (2b must be a rubber wiper strip because Fig 7 shows it flexing under the weight of the paving material).
Regarding claim 27, the resulting combination includes a lower end section of the limiting plate extension being configured as a rubber wiper (Ref A’s 2b; 2b must be a rubber wiper strip because Fig 7 shows it flexing under the weight of the paving material).
Regarding claim 28, the resulting combination includes the inclined section of the joint rod being pivotally connected to the limiting plate extension on a front side of the limiting plate extension.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ref A in view of Wright and Rodefer as applied to claim 7 above, further in view of Wells, US 6,543,962 B2.
Regarding claim 10, the resulting combination includes the joint rod having multiple positioning openings. Wright already discloses that using a pair of flanges or brackets as attachment means is known. While the resulting combination fails to disclose the joint rod being attached with retaining bracket having at least two fixing opening pairs, Wells teaches a retaining bracket (46) having at least two fixing openings which are spaced from one another (shown near leader for reference numeral 62 in Figure 2). It would have been obvious to one of ordinary skill in the art to modify the joint rod to be attached with a retaining bracket having at least two fixing openings since retaining brackets with at least two fixing openings are a known type of hardware, to be able to adjust the placement of the joint rod if desired to further change the angle of the flap extension. While it is unclear whether the retaining bracket of the resulting combination is provided in a pair, in view of Wright already disclosing flanges (F) in a pair on either side of rod (G) and brackets (unnumbered) on either side of joint rod (I), it is an obvious modification to provide a pair of brackets for stability in attachment. The resulting combination yields the retaining bracket having at least two fixing opening pairs which are spaced apart from one another and with which the positioning openings are alignable in different relative positions and in which a fixing means is engageable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ref A in view of Wright and Rodefer as applied to claim 7 above, further in view of Vogele, GB 1 355 620.
Regarding claim 11, while the resulting combination fails to disclose that the joint rod has a handle at its upper end, Vogele teaches a pivotable limiting plate and discloses providing a handle (24; Figure 2) for easier grasping in manual adjustments.  It would have been obvious to one of ordinary skill in the art to modify the upper end of the joint rod of the resulting combination to have a handle in view of Vogele’s disclosure to allow a user to easily grasp the joint rod for manual adjustments.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ref A in view of Wright and Rodefer as applied to claim 1 above, further in view of Koppelaar et al., US 2018/0215595 A1.
Regarding claim 17, while the resulting combination fails to disclose that the limiting plate extension is electrically, hydraulically, electrohydraulically and/or pneumatically adjustable, Koppelaar teaches a height adjustable pivoting platform and discloses that the “pivoting action…can be powered through the use of hydraulic, pneumatic, or other electro-mechanical means” ([0060] last seven lines).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to adjust the limiting plate extension hydraulically, electrohydraulically and/or pneumatically in view of Koppelaar’s disclosure to be able to provide automatic adjustment of the the limiting plate extension.
Claims 31 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102704384 A (hereinafter will be referred to as Ref A; also see English translation of Abstract) in view of Rodefer, US 15,390.
Regarding claim 31, Ref A teaches a limiting plate assembly (Figures 2-7) for a road finisher having a screw conveyor, the limiting plate assembly comprising:
a limiting plate (1a) configured to be detachably fastened on the road finisher (paver), and positioned in a travel direction of the road finisher in front of the screw conveyor (30; Figure 7; and
a limiting plate extension (2a) adjustably arranged on the limiting plate so as to be adjustable in a direction of a subgrade (Figures 2-6; rotates to be closer to the subgrade or further away from the subgrade), and so that the limiting plate extension is positioned in front of the screw conveyor relative to the travel direction, when the limiting plate is fastened on the road finisher, to inhibit flow of material forward in the travel direction (Figure 7), wherein the limiting plate extension is pivotably mounted (Figures 2-6) on the limiting plate and connected to a front side of the limiting plate via an adjustable joint mechanism (4+6), the joint mechanism includes a joint rod (4) that is adjustable with respect to the limiting plate to adjust the position of the limiting plate extension relative to the limiting plate.
While Ref A shows a straight joint rod and fails to disclose the joint rod having a substantially vertical positioning section that is adjustable and an inclined section, Rodefer teaches adjustability using a joint rod (B) that has a substantially vertical positioning section that is adjustable (using the positioning openings (d)) and an inclined section (below the positioning openings).  It would have been obvious to one of ordinary skill in the art to modify the straight joint rod of the resulting combination to have a joint rod that has a substantially vertical positioning section and an inclined section in view of Rodefer’s disclosure as an alternate type of known joint rod for adjustability.  The resulting combination yields the joint rod having a substantially vertical positioning section that is adjustable with respect to the limiting plate to adjust the position of the limiting plate extension relative to the limiting plate and an inclined section that extends obliquely rearward and downward from the positioning section toward the limiting plate extension when the limiting plate is fastened on the road finisher.
Regarding claim 33, the resulting combination includes the inclined section of the joint rod being pivotally connected to the limiting plate extension on a front side of the limiting plate extension.
Regarding claim 34, the resulting combination includes the positioning section of the joint rod having multiple positioning openings by means of which different relative positions of the joint rod and the limiting plate are fixable.
Regarding claim 35, the resulting combination includes the limiting plate extension being pivotable between a fold-out position (Ref A’s Figures 2-4) and a fold-in position (Ref A’s Figures 5-6), and wherein the limiting plate extension is positioned rearward of the front side of the limiting plate when the limiting plate extension is in the fold-out position and the limiting plate is fastened on the road finisher.
Regarding claim 36, while Ref A only shows an up position and a down position of the limiting plate extension, in view of Rodefer showing adjustability of multiple positions by providing multiple holes in between the top hole and the bottom hole, it would have been obvious to one of ordinary skill in the art to modify the resulting combination to provide multiple intermediate holes in view of Rodefer’s disclosure to be able to pivotably adjust to multiple intermediate positions for versatility.  The resulting combination yields the limiting plate extension being pivotably adjustable to multiple intermediate positions between the fold- out position and the fold-in position.
Regarding claim 37, the resulting combination from claim 31 includes a road finisher (paver; see English translation of Ref A’s Abstract) comprising a screw conveyor (30, shown in Ref A’s Figure 7), and the limiting plate assembly according to claim 31.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7, 9-11, 17, 21, 26-28 and 31-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Repp, US 62,971 is cited for also teaching a joint rod having multiple holes for adjustability, the joint rod having a substantially vertical positioning section that includes the positioning openings and an inclined section below.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671